         Case 6:19-cv-01164-GAP-DCI Document 23 Filed 01/13/20 Page 1 of 6 PageID 108

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


     RANDALL SCOTT KING AND SHAWN KING,                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:19-cv-1164-Orl-31DCI
                                                                      )
         UNIVERSITY OF CENTRAL FLORIDA,                               )
              DALE D. DENNANY, and                                    )
              ORANGE COUNTY, FL,                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DALE D. DENNANY
                                           C/O UNIVERSITY OF CENTRAL FLORIDA
                                           4000 Central Florida Blvd.
                                           Orlando, FL 32816




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: James R. Ackley, Esq.
                                           Law Offices of James R. Ackley, P.A.
                                           8678 Marlamoor Lane
                                           Palm Beach Gardens, FL 33412

                                           and, via email at: eservice@ackleylegal.net

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT
                                                                                               T


Date:         Jan 13, 2020                                                                                SuzannaManuel
                                                                                                          SuzannaManuel
                                                                                           Signature of
                                                                                                     of C
                                                                                                        Clerk
                                                                                                          lleerk
                                                                                                           lerk
                                                                                                              rk oorr De
                                                                                                                      D
                                                                                                                      Deputy
                                                                                                                        eppuuty
                                                                                                                             ty C
                                                                                                                                Clerk
                                                                                                                                  lleerk
                                                                                                                                   lerk
                                                                                                                                      rk
          Case 6:19-cv-01164-GAP-DCI Document 23 Filed 01/13/20 Page 2 of 6 PageID 109

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-1164-Orl-31DCI

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 6:19-cv-01164-GAP-DCI Document 23 Filed 01/13/20 Page 3 of 6 PageID 110

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


        RANDALL scott KING AND SHAWN KING,                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:19-cv-1164-Orl-31DCI
                                                                      )
         UNIVERSITY OF CENTRAL FLORIDA,                               )
              DALE D. DENNANY, and                                    )
              ORANGE COUNTY, FL,                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ORANGE COUNTY, FLORIDA
                                           c/o: S. SCOTT BOYD, REGISTERED AGENT
                                           201 SOUTH ROSALIND AVENUE, 5TH FLOOR
                                           ORLANDO, FL 32801




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: James R. Ackley, Esq.
                                           Law Offices of James R. Ackley, P.A.
                                           8678 Marlamoor Lane
                                           Palm Beach Gardens, FL 33412

                                           and, via email at: eservice@ackleylegal.net

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT
                                                                                               T


Date:
             Jan 13, 2020                                                                                   SuzannaManuel
                                                                                           Signature off C
                                                                                                         Clerk
                                                                                                           lerrkk oorr D
                                                                                                           le          De
                                                                                                                       Deputy
                                                                                                                         eppuuty
                                                                                                                              ty C
                                                                                                                                 Clerk
                                                                                                                                   lleer
                                                                                                                                     errkk
          Case 6:19-cv-01164-GAP-DCI Document 23 Filed 01/13/20 Page 4 of 6 PageID 111

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-1164-Orl-31DCI

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 6:19-cv-01164-GAP-DCI Document 23 Filed 01/13/20 Page 5 of 6 PageID 112

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


     RANDALL SCOTT KING AND SHAWN KING,                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:19-cv-1164-Orl-31DCI
                                                                      )
         UNIVERSITY OF CENTRAL FLORIDA,                               )
              DALE D. DENNANY, and                                    )
              ORANGE COUNTY, FL,                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UNIVERSITY OF CENTRAL FLORIDA
                                           4000 Central Florida Blvd.
                                           Orlando, FL 32816
                                           As Registered Agent for:
                                           University Of Central Florida
                                           Office of The General Counsel


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: James R. Ackley, Esq.
                                           Law Offices of James R. Ackley, P.A.
                                           8678 Marlamoor Lane
                                           Palm Beach Gardens, FL 33412

                                           and, via email at: eservice@ackleylegal.net

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT
                                                                                               T


Date:         Jan 13, 2020                                                                                SuzannaManuel
                                                                                                          SuzannaManuel
                                                                                           Signature of
                                                                                                     of C
                                                                                                        Clerk
                                                                                                          lerkk oorr D
                                                                                                          le
                                                                                                          lerk       De
                                                                                                                     Deputy
                                                                                                                       epu
                                                                                                                        puty
                                                                                                                           ty C
                                                                                                                              Clerk
                                                                                                                                lleerk
                                                                                                                                    rk
          Case 6:19-cv-01164-GAP-DCI Document 23 Filed 01/13/20 Page 6 of 6 PageID 113

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-1164-Orl-31DCI

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
